Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154034(43)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KAREN L. STRENG,                                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 154034
                                                                    COA: 323226
                                                                    Mackinac CC: 2013-007445-NI
  BOARD OF MACKINAC COUNTY ROAD
  COMMISSIONERS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2017
         d0517
                                                                               Clerk